UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7218



RICHARD L. MILLER,

                                            Plaintiff - Appellant,

          versus


DAVID TUCKER; W. C. MOYER; KANAWHA COUNTY
COMMISSIONERS; ABBOTT’S GARAGE AND WRECKER
SERVICE, LLC; MOTEL 6 OPERATING, LP; RICKY
EDWARD JORDAN; KELLIE SLATER; ALICE QUEEN
DIXON,

                                           Defendants - Appellees,

          and

FOUR (4) KANAWHA COUNTY SHERIFF’S DEPUTIES;
ABBOTT TOWING, INCORPORATED; SUPER 6 MOTEL,
INCORPORATED;    WSAZ-3    TV   BROADCASTING,
INCORPORATED;   WOWK-13    TV   BROADCASTING,
INCORPORATED,   their    respective   parent,
subsidiaries, stockholders, owners, agents,
servants, and employees; MOTEL 6 GUEST, white
male; EMMIS TELEVISION BROADCASTING, L.P.,

                                                       Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:03-cv-02500)
Submitted: February 15, 2007             Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Miller, Appellant Pro Se.        David Francis Nelson,
SCHUMACHER, FRANCIS & NELSON, Charleston, West Virginia; John
Albert Singleton, Charleston, West Virginia; Jennifer Rae Anderson,
STEPTOE & JOHNSON, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

           Richard L. Miller seeks to appeal the district court’s

order denying relief on his civil complaint.          The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).       The magistrate judge recommended that

relief be denied and advised Miller that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Miller   failed   to   object   to   the   magistrate    judge’s

recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.          Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Miller has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -